Mr. President, I am very happy to express the gratification of the Cuban delegation on your election as President of the General Assembly. We are happy at your nomination not only because of the skill with which you are conducting our deliberations but also because you represent the Polish People's Republic, linked as it is to Cuba by close ties of friendship and fraternal co-operation.
22.	The general debate is now drawing to an end. Each year it helps to show up the grave problems confronting our peoples. From the general debate with overwhelming accuracy, we realize that the world is still confronted by the same situations as at previous sessions; that the most acute problems of the moment are still awaiting solution; that peoples still continue their indefatigable efforts to create a world based on independence, on full respect for national rights, on the eradication of social injustice and on the achievement of progress for all.
23.	However, the yearly statement of those problems and their constant stigmatizing has served little purpose. The repeated efforts made here to ensure full respect for the purposes and principles of the Charter have led to but meager results. The efforts of the majority of the Members of the Organization to establish a new international order based on the principles that underlay the creation of the United Nations have come up against the attitude of the imperialist and colonialist Powers, which try by all means to perpetuate their exploitation of other peoples, to despoil them of their wealth and impose their will upon them.
24.	In Indo-China, in the Middle East, in Africa and in Latin America we see taking place a unique process of open warfare without quarter between the emerging peoples and the reactionary forces which are obstinately determined to halt the inexorable march of history.
25.	The aggression against Viet-Nam is still the main international problem. The crimes committed by the United States Government go beyond the limits of human imagination and beggar Nazi barbarism. The Yankees have directed against the people of Viet-Nam all the resources of a technology which serves infamy and their plans for universal enslavement and domination. The bombing of dikes and irrigation systems, the indiscriminate destruction of VietNamese towns and villages, the mining and blockading of ports of the Democratic Republic of Viet-Nam, the mass use of toxic chemical substances-all these call for the most resolute and outraged condemnation by all peoples. The Government of Mr. Nixon is guilty of the most monstrous crimes. Civilized conscience and history have both condemned him for genocide, biocide and ecocide and call upon the international community to take energetic action to put an end to Yankee brutality, to clip the claws of the Pentagon, and to assure the VietNamese people of their sacred right to independence and to decide on their future.
26.	There is no other solution to the problem of Viet-Nam than acceptance of the seven-point program submitted by the Provisional Revolutionary Government of South Viet-Nam. That program enjoys the support of international public opinion, which was made clear at the recent Conference of Foreign Ministers of Non-Aligned Countries, held in Georgetown, Guyana, from 8 to 12 August 1972. The Conference demanded the immediate, total and unconditional withdrawal of all North American troops, military personnel and war equipment from Viet-Nam and the cessation of intervention in that country, and called upon the North American Government to take part seriously in the Paris talks and to give a favorable response to the proposals of the Provisional Revolutionary Government of South Viet-Nam and of the Democratic Republic of Viet-Nam. By admitting as a full-fledged member the Provisional Revolutionary Government, the Conference evidenced its commitment of solidarity with the heroic struggle of the VietNamese people and once more affirmed that that struggle has earned the admiration and support of all peoples. In that way the countries meeting in Guyana made it clear, moreover, that the incomparable stubbornness of the Viet-Namese people which has culminated in their memorable victory over Yankee brutality constitutes, the greatest contribution to the cause of the emancipation of all countries of the so-called third world.
27.	Hence, all peoples of the world joyously greet the successful achievements of the Viet-Namese fighters and hail like a personal triumph the defeat of the Yankee policy in South Viet-Nam and in all Indo-China. North American imperialism has been thoroughly defeated in its filthy war of aggression. In its insane arrogance, however, Washington goes on seeking to increase the sacrifices called for from that indomitable people. Aware that there is no alternative for them but that of total withdrawal from Viet-Nam, the Yankees are leveling everything, eradicating from the land of Viet-Nam even the last trace of life; they travel all the roads of infamy towards their diabolical aim of annihilating the people that beat them to their knees and wrecked their plans for domination. Some day all mankind will sit as a unanimous Nuremberg Tribunal in judgment on those who have thus befouled the human spirit.
28.	Indignantly, therefore, we listen to the lying allegations of the head of the North American delegation, It is the last straw to have the United States try to place the responsibility for the continuation of the war on the Viet-Namese side. The United States Government never had any reason whatsoever to interfere in the affairs of Viet-Nam; it never had and never will have any right to interfere in the life of that people or of any other. The world is no longer so easily hoodwinked. It knows perfectly well that if an end is to be put to the conflict, the United States must withdraw from Viet-Nam completely and give, up its dreams of imposing the Thieu administration, the creation of Yankee intervention, on the Viet-Namese. What is difficult to understand is why Mr. Rogers comes to this rostrum to repeat arguments that absolutely no one believes.
29.	To restore peace to IndoChina there must also be an end to the North American aggression in Cambodia and Laos. The solution of the conflicts in both those countries can only be possible with the acceptance of the political program of the National United Front of Kampuchea and the program of the Laotian Patriotic Front. The non-aligned countries also took a position of solidarity with the Cambodian and Laotian peoples in their struggle against imperialist aggression. The recognition of the Royal Government of National Union of Cambodia as the sole and legitimate representative of that country within the non-aligned movement constitutes yet another proof of the growing co-ordination among the anti-imperialist forces of Asia, Africa and Latin America, and a further proof of the bankruptcy of North American policy. With the restoration of its seat to the legal Government of Cambodia, the non-aligned countries not only performed an act of historic justice and confirmed their adherence to the anti-imperialist principles which gave rise to that movement, but also and at the same time recognized a fact that cannot be disregarded: the Lon Nol clique barely holding out in the Cambodian capital, kept going solely by foreign invaders represents nobody and is the deceptive shadow of a fugitive nightmare. The General Assembly must draw the conclusions 
from all this: it must drive out the usurpers and restore its seat to the legitimate representatives of Cambodia.
30.	The Korean peninsula continues to be a source of tension in the Far East. It is indeed deplorable that once again North American intrigue has succeeded and that it has not been possible to include in our agenda the item regarding the creation of favorable conditions for the peaceful and independent reunification of Korea. Cuba reaffirms its position of principle in this matter: the Assembly must insist upon the immediate withdrawal of all North American troops from South Korea, the dissolution of the so-called United Nations Commission for the Reunification and Rehabilitation of Korea, and the cessation of all interference in the internal affairs of that country.
31.	A grave situation generating tensions and threats still exists in the Middle East. The Cuban position on this matter is very well known. Only the withdrawal of the Israeli troops from territories which they have occupied since June 1967, together with full respect for the legitimate rights of the Palestinian people, can possibly restore peace in that area.
32.	No one can turn a blind eye to the constant provocation and hostile acts of every nature constantly being perpetrated against the People's Democratic Republic, of Yemen. This conduct is encouraged by imperialist interests, particularly North American imperialism, and by 'die feudal circles in the area, afraid as they are that the example of the Yemeni revolution might encourage the Arab masses to try to set up truly revolutionary and popular regimes.
33.	The European continent, the breeding-ground of conflicts and of antagonisms throughout history, today offers a promise of peaceful coexistence. That encouraging prospect is the result of the policy of the Soviet Union and other socialist countries, and of their tenacious efforts for peace and international security and the establishment of relations of co-operation among the States of the region. Cuba supports the initiative of the socialist countries, led by the Soviet Union, for the holding of a conference on European security and co-operation.
34.	The normalization of relations in Europe and the overcoming of tensions inherited from the last war all call for full recognition of the German Democratic Republic, a sovereign State that is destined to play an outstanding role in the world of today. For the sake of the welfare of all and the cause of international peace, an end must be put to the discrimination against socialist Germany. The admission of that State to the United Nations, and to all other international organizations, is an urgent and necessary measure which brooks no delay.
35.	On the agenda of the present session of the General Assembly there are a number of items which touch upon the strengthening of international peace and security. Cuba reaffirms its support for the holding of a world disarmament conference open to participation by all States. We owe the Soviet Union a debt of gratitude for having taken this initiative as well as for its initiative with regard to the question dealing with the prohibition of nuclear weapons and the use of force in international relations.
36.	Among the basic problems also to be included in the agenda is that of the elimination of military bases set up by imperialism all over the world, that are so many spearheads of its policy of expansion, subversion, domination and aggression. As Latin American examples I refer you to those set up in Panama, Puerto Rico and the naval base of Guantanamo in Cuba.
37.	Cuba shares the deep interest of all nations in peace, and thus we support any measure this Organization may adopt leading to general and complete disarmament, the destruction of all nuclear weapons and the means of delivering them, the liquidation of all existing arsenals and the cessation of the manufacture and testing of nuclear weapons. But in so doing we must draw attention to the fact that these efforts will meet with mighty obstacles as long as the policies of imperialist aggression and exploitation survive in the world. The peaceful endeavors of the United Nations will only be crowned with success when conditions are such that security, independence and the territorial integrity of all States, great or small, are guaranteed; and this can be possible only through the overthrow of the aggressive plans and purposes of imperialism.
38.	The retrograde interests of colonialism still stand in the way of the achievement of the Declaration contained in resolution 1514 (XV). In Guinea (Bissau) and Cape Verde, m Angola and in Mozambique, the Portuguese colonialists, armed and supported by the North Atlantic Treaty Organization [NATO] and with international mercenaries, pirates and bandits, ruthlessly put down or fight against the liberation movements. Yet the latter respond daily with more overwhelming blows against their oppressors. The people and the Government of the Republic of Guinea are constantly on the alert, ready to turn back and put down imperialist aggressions. The masses in Namibia, Zimbabwe and South Africa are putting up resolute resistance against Fascist colonialists. Threats and plots by the imperialists continue against the Republic of Guinea, the People's Republic of the Congo, the United Republic of Tanzania and Zambia. The people of Puerto Rico too, encouraged by the recent decisions of international support for their just cause, are widening their struggle against North American colonial domination.
39.	By the expressed will of the vast majority of its Members, the United Nations has defined its unequivocal support fur the right of all colonial peoples to independence. Year after year, from this rostrum, the Organization constantly condemns colonialism and resolutions are adopted reiterating the need to put an end, once and for all, to colonialism in all its forms and manifestations.
40.	And yet, the decolonizing work of our Organization faces resistance, stubbornness and obstacles well known to all. In the last few years the alliance of the reactionary forces of colonialism and racism and imperialism has been tightened in order to stem the process of the emancipation of the subject peoples, to reduce the United Nations to impotence and to perpetuate the slavery imposed for centuries over a considerable part of mankind. The fight against colonialism has thus reached a critical stage. The General Assembly must now consider concrete measures to ensure fulfillment of its decisions in all those Territories that have yet to achieve their independence. It is now up to the General Assembly to adopt the decisions necessary to break the back of colonialist-imperialist resistance and guarantee to all peoples the exercise of their indisputable right to national independence.
41.	Action by all socialist and non-aligned States must be concerted in order to overcome the fatal influence still exerted by North American imperialism and its reactionary customers. Only thus can the United Nations start along the road of effective and decisive assistance to the peoples fighting for their emancipation.
42.	The Georgetown Conference defined the joint pro-gramme of the non-aligned nations for the complete and final eradication of colonialism, and very clearly set forth the reason why this disgraceful vestige of the past still survives in much of the African continent. That reason is none other than the political and diplomatic support, the financial and military backing which colonialism and racism receive from the main centers of capitalist power in the world, and particularly from North American imperialism. It is the weapons of NATO that shoot at African fighters. It is the Western monopolies, primarily Yankee ones, which exploit the natural resources of the colonies and swell their bank deposits with the blood and sweat of the enslaved masses. It is the pressures and maneuvers of the Western Powers which hamstring action by the United Nations in favor of the oppressed peoples.
43.	For nations with an anti-colonialist mission, which constitute the great majority of this Assembly, the choice could not be simpler: either they yield to imperialist pressure and slow down the process of liberation, or they attack more vigorously so as to isolate and overthrow the imperialists and put an end to colonialism everywhere.
44.	There is no other choice but to redouble our militant solidarity with all national liberation movements and give them all the political and material assistance they require to see their struggle culminate in victory. For us, enemies as we are of colonialism, the liberation movements are the rightful rulers of the colonial territories; it is they who have the sole right to assume international legal representation of their peoples, it is they who comply with the terms of the Charter and United Nations declarations, and it is they who deserve the full support of this Organization.
45.	My delegation is gratified at the recent decisions taken with regard to the Portuguese colonies and Puerto Rico by the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples because they reflect the determination of that important organ fully to implement the mandate entrusted to it by the General Assembly and to ensure the emancipation of all those Territories which have not yet achieved their independence.
46.	We also rejoice at the important decision of the Georgetown Conference to give seats as observers at future meetings of the non-aligned nations to national liberation movements recognized by the Organization of African Unity [OAU], League of Arab States, and the Socialist Party of Puerto Rico.
47.	We are entirely in agreement with the decision taken by the Fourth Committee at its 1975th meeting last 27 September to invite as observers the representatives of liberation movements. Cuba considers that representatives of all the subjugated Territories should participate in the work of this Assembly, both in the committees and at the plenary meetings, when items dealing with colonialism, including item 23, are being discussed. No one can challenge the authority of the spokesmen of the combatant peoples to take part in decisions touching on their own future.
48.	The Special Committee resolution recognizing the inalienable right of the people of Puerto Rico to self- determination and independence and instructing its working group to undertake a study of the specific steps required to implement the Declaration in resolution 1514 (XV) regarding that Territory [see A/8723/Rev.lt chap. I, para. 85J constitutes an overwhelming and crucial victory for the universal cause of the campaign against colonialism. For 20 years North American imperialism barred the doors of this Organization to the case of Puerto Rico. To maintain that situation, the United States Government resorted to all kinds of pressures, maneuvers and ruses. For 20 years it imposed on this Organization a silence of complicity permitting brutally to stifle the liberating decisions of the Puerto Rican people. For 20 years the United States stood in the way of the fulfillment by the United Nations of its duty regarding Puerto Rico, spurned each and every one of the anti-colonialist decisions adopted here, deceived world opinion, and acted out the grotesque farce entitled "Associated Free State" which the racist regime of South Africa is now borrowing to introduce in the Territories which it usurped and now oppresses and plunders. To do this, the United States violated the sovereignty of some Member States, terrified the fearful, broke the resistance of the weak and bent the will of the timorous. Today it still continues its wretched behavior. It still tries to snatch their victory from the hands of the Puerto Rican people.
49.	Cuba is confident that this Assembly will approve the report of the Special Committee [Al8723jRev.l] and thereby authorize it next year to adopt and implement decisions regarding Puerto Rico. Few peoples in the world have earned such a clear-cut right to international solidarity as the people of Puerto Rico. In an unequal contest with an incomparably more powerful enemy, kept isolated from the general movement which led to American independence, the prey of all the furies of empire, the Puerto Rican people, the Boricuas, never yielded to their colonizers' assaults. Puerto Ricans offered this continent the longest gaoled political prisoners: Oscar Collazo, Lolita Lebron, Rafael Cancel Miranda, Andres Figueroa Cordero, Irving Flores, Bernardo Diaz Diaz, Juan Antonio Cruz Colon, Rafael Molina Centeno and Manuel Mendez Candia. Prisoners for over two decades, they are the living symbols of the unbreakable rebellion of that people. For keeping intact the spirit of their struggle, those nine patriots remain incommunicado, subject to all sorts of harassment, the victims of a hateful penal system. Among them there are some of great age, others whose health is precarious. We cannot delay the mobilization of all anti-colonialist forces to demand urgently from the North American Government the immediate liberation of those fighters, who sacrificed themselves for the ideals of independence long before this Organization proclaimed them. We must not allow the hatred of the colonialists to be vented.again on nine heroes who, with unparalleled courage, fought to defend their country's right to independence. Their imprisonment is a disgrace to the anti-colonialist principles so solemnly proclaimed by this Assembly.
50.	Puerto Rico, a Latin American nation which is an inseparable part of our common country, will one day be independent. The last of the Latin American nations to be held under the colonial yoke, subjected to more intense exploitation by the monopolies than any other, made a military fortress of imperialism, subjected to the most execrable techniques of oppression, threatened with total absorption: Puerto Rico and its cause deserve the widest and most generous support.
51.	While seeking support, the Puerto Rican people continues its struggle, continues its unflagging pilgrimage towards independence. It has covered a long road since the day when Bayoan, the Indian of the first endeavours, discovered that the white man was not immortal. It will continue along that road until it is able to prove that Yankee imperialism is also not invincible.
52- Assistance for the independence of Puerto Rico was a key part of the liberating strategy of Simon Bolivar and a constant theme in the teachings of Jose Marti. For any self-respecting Latin American it is still a duty not to be shirked. Cuba for one will continue unhesitatingly to do its duty, both within and outside this Organization.
53.	Cuba and Puerto Rico were merged by history in a single destiny. A century of lonely fighting together under twin flags sealed the single commitment that would link them for ever. In 1893 Jose Marti defined this union as follows:
"In the days to come those of Ponce and San Juan will fall in Yara and the Guasimas, and those of Cuba will fall for Puerto Rico."
54.	Antagonism between peoples and their oppressors in Asia, Africa and Latin America has reached its most crucial moment. From that struggle will emerge the world of the future, which is already dawning in the socialist countries today, free from exploitation and exploiters. To achieve liberation and to secure their rights the peoples must confront reactionary violence-sometimes brutal, sometimes subtle, but always cruel. Thus to say the least it is unheard of that an item on terrorism should be suggested for inclusion in the agenda, as though that phenomenon did not have very clearly defined roots, as though "its causes were not known to all, as though violence in the world today were a geometrical abstraction with neither explanation nor content. Cuba has already made known its views regarding this unacceptable maneuver and in due course will continue to fight against both it and any other stratagem used in this Organization to combat the revolutionary movements.
55.	International attention is focused increasingly on Latin America. We are living through decisive moments; we are shaken to the very costs by the liberating current that travels through our shaken geography with increasing speed. But we also confront threats and dangers which must keep us constantly alert.
56.	The heroic and tenacious efforts made by our people to consolidate our independence and exercise self- determination in different ways call for and deserve the solidarity of all the peoples of the world.
57.	Fraternally we greet and support the Chilean people and the Government of Popular Unity which, under the direction of President Salvador Allende, is resolutely addressing itself to the acts of intervention, pressure, intrigue, sabotage, reprisal and threats from North American imperialism, whose latest act was the arbitrary embargo on a shipment of copper decreed by a French court on the shameless insistence of the Yankee monopoly, Braden Kennecott, which itself has for years siphoned off the fruits of the sweat and sacrifice of the Chilean workers. That criminal economic aggression is a shameful violation of the Charter of the United Nations and of the most elementary tenets of international law. We must protest most energetically against this disgraceful affront by Yankee imperialism, trying by most unscrupulous means to undermine and curtail self-determination and the economic development of Chile and other under-developed countries.
58.	Cuba welcomes and supports, with fraternal identification, the Peruvian people and the Revolutionary Government of the Armed Force and its President General Juan Velazco Alvarado, who continue with determination along the difficult road towards full recovery of national sovereignty, to regain the wealth of the country and to operate the economic and social transformations that will create the conditions and bases for a new life that will benefit the great majority of its peoples which for centuries had been dispossessed and exploited. My delegation is proud to proclaim that the re-establishment of diplomatic relations between Cuba and Peru and the increasing strengthening of the ties of friendship and co-operation between our two peoples and Governments are a milestone in the process of Latin American liberation, independence, unity and progress.
59.	We are equally at one with and welcome the unceasing struggle of the people and the Government of Panama in their claim to sovereign rights over the Canal Zone and in defense of their territorial integrity.
60.	Hie events taking place in those three countries are an unequivocal symptom of the fact that Latin America is no longer prepared to submit to the shackles of subordination or oppression by foreigners.
61.	I do not believe it vain to stress again that the position of Cuba regarding North American imperialism and its puppets in Latin America and the Organization of American States [OAS] is and will remain firm and unchanging. We say again that we have nothing to negotiate or discuss with the Government of the United States. We demand and do not discuss-the withdrawal of the United States from the naval base in Guantanamo. We demand an end to the blockade and to subversive action. But as the Prime Minister of the Revolutionary Government Commander Fidel Castro has stated again and again, apart from these unshakable demands, Cuba, can never talk with the Yankee
Government until the latter gives up its self-appointed role of so-called policeman of Latin America, and until it puts an end to its criminal aggression against the people of Viet-Nam.
62.	Once again we reaffirm that Cuba is ready to renew or establish diplomatic relations only with those countries of Latin America that are truly independent and sovereign and that fight to reconquer their national rights, such as Chile and Peru, which, despite the shameful efforts of the North American Government, have assumed that initiative precisely in the exercise of their independence and sovereignty. Once and for all, we state that Cuba will never return to the OAS, a discredited instrument of the North American domination over Latin America. In a word, Cuba will never undertake negotiations of any nature at the cost of its principles.
63.	The international community must condemn the imperialist maneuvers and efforts to interfere in the decisions adopted or to be adopted by Latin American peoples in full exercise of their sovereignty and in order to meet their legitimate national aspirations. The activities of the North American copper companies, whose holdings were nationalized by the Chilean Government, on organizing economic reprisals against that country, are inadmissible acts of aggression against a developing country that call for the most vigorous repudiation from the Assembly.
64.	On this point I should like to read two paragraphs of the Georgetown Declaration. That Declaration was approved by 58 foreign ministers of non-aligned countries on
11	August of this year:
"The Conference examined the situation in Latin America and expressed full support of the Chilean Government of People's Unity bent upon consolidating their national independence and building a new society of the nationalist measures taken by the Peruvian Government of Peru and its efforts to safeguard the nation's sovereignty and to promote social progress; and also of efforts of the people and government of Panama to consolidate their territorial integrity. The participants welcomed the growth of the efforts being made by the Latin American peoples to recover their natural resources, reassert their sovereignty and defend the interests of their countries. The members agreed that the realization of Latin America's full and true independence is an essential element in the general emancipation process of the developing countries and in the strengthening of international peace and security."
"The Conference expressed its full support tor all those Governments which, in the exercise of their sovereign rights over the natural resources of their countries, have nationalized the interests of powerful foreign monopolies and restored them to their peoples in the interest of their welfare and national development. The Conference, moreover, condemned all pressures, threats and reprisals against those countries, and pledged itself to foster mutual co-operation among developing countries so as to impart strength to their national endeavor to fortify their political and economic independence." 
65.	Cuba proclaims its full solidarity with all revolutionary movements that are tearing off the halters imposed on the peoples of Latin America by North American imperialism and parasitical oligarchies. Fighting in their own stronghold the main enemy of the peoples, they are making a decisive contribution to the general process of the emancipation of the third world and the cause of international peace and security. The struggle of the Latin American people therefore calls for mass solidarity by all progressive and revolutionary forces. It is surely a duty to support those peoples that arm themselves to obtain freedom, and those that face the repressive brutality of Fascist tyrannies in Brazil, Argentina, Bolivia and Paraguay. To contain the rising waves of revolutionary movements, imperialism organizes counter-revolutionary repression and erases the borders of States. In that fratricidal undertaking it specifically conscripts Brazilian torturers who, overcome by wild delirium, strive to play the role of a minor partner in the North American imperialistic undertaking of subjecting our peoples.
66.	But neither directly nor through the services of hired henchmen can Yankee imperialism dam the revolutionary torrent, nor divert our peoples from the road they are on. The bell has rung for Latin America. Our peoples, formerly mere chattels in history, are now beginning to write it. In the past we suffered history; today we create it with our own hands.
67.	Latin America is the stage of the intense stubbornness of imperialism confronting the equal stubbornness of the peoples for so long subjected to it. It was in our continent that the first practices of neo-colonialism were essayed. The peoples of Indian America, dark-skinned half-breeds-which Jose Marti called "our America", to distinguish it from the "wily North"-had conquered their political sovereignty with the sword and the machete at the cost of incredible feats, but they quickly saw that independence was an empty shell, that their countries were still the prey of greedy monopolies that seized their factories, devoured their lands, conquered their mines, and put their national dignity in chains. Peoples imbued with fruitful cultures, the heirs of long and rich traditions of unity and struggle, inhabitants of a continent teeming with natural resources, became the vassals to misery and backwardness, divided by imperialism into feudal holdings.
68.	The imperialist torturer lorded it over our lands; the Yankee marines trampled our beaches and outraged our sovereignty; the proconsuls of the North dissolved governments, dictated policies, and administered countries, which had now become colonies and factories. It was the period of the ripe fruit, the seemed backyard, the docile neighbors; but it was also the time of incessant struggle When our peoples lost their best children in their efforts to obtain their full emancipation.
69.	In the Caribbean the Yankee imperialists started their career of villainy, excess and violence. On our beaches they tested their weapons and began to build their empire. They snatched Cuba and Puerto Rico; they controlled the Antilles, and they fell with more force than ever on the lands of the South. Jose Marti, who understood more than anyone the tenor of the times in which he lived, foresaw the future and called on the peoples of Latin America to fight for their second and true independence.
70.	It, too, was destined to be born on the shores of the Caribbean. With the liberation of Cuba in 1959 there began the new and inexorable process of the destruction of an empire that 50 years earlier had first laid its foundations in Cuba. The Cuban fighters who, on the sands of the Playa Giron, made the Yankees suffer their first American defeat, were opening a new era for our continent; behind their rifles stood an anonymous mass of workers and peasants, of Indians and half-breeds, who had been enslaved for centuries, always humiliated, still unrecognized. It was they who would now march with the decision of those who suddenly find their own strength, with the inspiration of peoples that never bent the knee until final victory was achieved.
71.	To Cuba fell the historic privilege of starting the historic march and pointing out the road. Destiny placed this task on the shoulders of a small people inhabiting a very tiny island, lacking natural resources, separated by geography from the rest of its brothers in blood. But it was no coincidence that our small island had been the minute homeland of Marti. The Cuban people knew how to repel aggression, to turn away provocations, to overcome a total trade and economic blockade and the isolation from a world that was and always would be its own. My country drew strength from the inexhaustible quarries of revolutionary ideas. It was always aware that it has a historic mission to perform: that it must be the bulwark of the revolutionary, internationalist principles of Latin American solidarity.
72.	People and Government are as one in the immense tasks undertaken; with increasing rhythm the Cuban revolution moves towards the full achievement of its economic, social and cultural objectives. From 1971 industrial production has shown growth rates. Despite being afflicted by natural disasters, agricultural production has also increased gradually. Success in the field of the infrastructure has been significant, particularly regarding building of all kinds. Educational policy, both conceptually, based on the unification of work and study, and materially bespeak a real revolution that is already yielding its first fruits. Forty-four basic secondary schools have been started in the field since 20 September 1971. The rate at which schools are built is also increasing daily.
73.	More than 100 school-construction brigades are working assiduously to build basic secondary schools, poly-technical schools, schools for teachers, technological institutes and schools for vocational training. It is estimated that by 1980 we will be able to bring into the area of work and study more than a million young people, as well as tens of thousands of teachers and educational cadres. As far as public health is concerned Cuba leads the rest of Latin America, as was recognized at the recent Conference of Ministers of Public Health in Santiago, Chile. The development of the sugar cane industry is also being carried out with true impetus in Cuba.
74.	The domestic financial situation has also undergone a healthy transformation. Through its principled policy, the expansion of its international relations with all continents and its fraternal ties with the countries of what is called the third world, as well as the socialist countries and, above with the Soviet Union, Cuba has laid down and strengthened an international position of which it can justly be proud. Our immediate and long-range prospects, in a word, could not be more clear or more promising.
75.	We also note with joy today that Latin America is firmly heading toward full liberation. Throughout the continent rebellion is growing, resistance is spreading, peoples are rising to recover their wealth, to consolidate their independence, to wipe out North American tyranny in one word, to carry out the revolution.
76.	But it will not be an easy struggle. North American imperialism will not yield with grace a world that it has despoiled at will. To keep that world it will use all its maneuvers; it will unleash its power and give free rein to its ferocity. But side by side with that process, there is growing in the very heart of imperialist power itself, a new and growing progressive movement that is anti-imperialist and socialist. In his statement of 28 September, the Prime Minister of the Revolutionary Government Commander Fidel Castro, stated:
"We too will be as one with our revolutionary brothers in the United States, as we were with Angela Davis, as we are now, speaking out for the liberation of Billy Dean Smith, and as we will be, with all North American revolutionaries."
77.	Latin America will triumph. No one and nothing can now hold back our peoples because our march is encouraged by and imbued with the memory of entire generations sacrificed to prepare the dawn that is now breaking and because they are called into battle by the immortal example of Ernesto Che Guevara, the undisputed commander who from the very heart of America lights the way, and is a shining beacon guiding our steps to final victory.
